 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   STAN SEVERI,                                         CASE NO. 1:17-CV-0931 AWI JLT
10                          Plaintiff
                                                          ORDER ON PLAINTIFF’S MOTION TO
11                   v.                                   SEAL AND ORDER SEALING
                                                          DOCUMENT NO. 86
12   COUNTY OF KERN, DEPUTY
     GABRIEL ROMO, and DOES 1-10
13   inclusive,                                           (Doc. Nos. 88, 89)
14                          Defendants
15

16

17          On June 7, 2018, the Magistrate Judge signed a stipulated protective order. See Doc. No.
18 28.

19          On October 29, 2019, the Plaintiff filed an opposition to Defendants’ motions in limine.
20 See Doc. No. 86. As part of that opposition, information that was subject to the protective order

21 was included/disclosed. See Doc. No. 88.

22          On October 30, 2019, after having the issue brought to his attention by defense counsel,
23 Plaintiff filed a motion to seal his opposition in order to maintain the effectiveness of the June 7,

24 2018 protective order. See id.

25          Because the protective order remains in effect, the Court will grant Plaintiff’s motion and
26 seal his opposition to Defendants’ motions in limine. However, Plaintiff will be required to file a
27 redacted version of his opposition, which will not be sealed. The redacted version must redact all

28 information that is subject to the June 7, 2018 stipulated protective order.
 1                                               ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Plaintiff’s motion to seal (Doc. No. 88) is GRANTED;
 4 2.     The Clerk shall immediately SEAL Document No. 86; and
 5 3.     Within seven (7) days of service of this order, Plaintiff shall file a redacted version of
 6        Document 86 that will not be sealed and that redacts all information that is subject to the
 7        June 7, 2018 protective order.
 8

 9
     IT IS SO ORDERED.
10

11 Dated: October 30, 2019
                                                SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
